DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beltram et al. (US 2010/0200092), hereinafter Beltram.
In regards to claim 1, Beltram discloses a microfluidic device comprising a first substrate layer 31 (piezoelectric substrate) (see figure 4a; paragraph [0066]); a second substrate layer 30 (patterned polymeric layer) (see figure 4a; paragraph [0064]) formed on at least one surface of the first substrate layer 31; and a plurality of transducers T1-T6 (see figure 4a; paragraph [0068]) formed on the first substrate layer 31 and included 
In regards to claim 2, Beltram discloses a microfluidic device wherein the conductive microfluidic channel C includes an electrically conducting channel layer (semiconductor), and the electrically conducting channel layer includes a conductive material (semiconductor) that occupies all of the conductive microfluidic channel (paragraph [0078]).
In regards to claim 3, Beltram discloses a microfluidic channel wherein the electrically conducting channel layer includes a solution that contains a conductive material (semiconductor) (paragraph [0032]). Additionally, given that samples may be solutions of conductive material or suspensions of conductive material, the disclosure of Beltram is capable of providing an electrically conducting channel layer in the form of a conductive sample.
In regards to claim 5, Beltram discloses a microfluidic device comprising a control target channel C (micro/nanochannels) formed on the first substrate layer 31 and included in the second substrate layer, wherein the control target channel includes a microfluidic channel through which a control target fluid (fluid element) flows (paragraph [0073]).
In regards to claim 6, Beltram discloses a microfluidic device wherein the first substrate is a flexible substrate that includes a piezoelectric substrate (piezolectric substrate with elastic properties) (paragraph [0016]) and the piezoelectric substrate include u-SiO2 (quartz), LiTaO3, or Bi12GeO20 (paragraph [0028]).

In regards to claim 8, Beltram discloses a microfluidic device comprising a voltage input terminal (collector strips) configured to input an alternating current (AC) voltage (alternating voltage) signal to the transducer (paragraphs [0016] and [0040]).
In regards to claim 9, Beltram discloses a microfluidic device wherein the transducer is configured to convert electrical energy to an acoustic wave through interaction between the conductive microfluidic channel C and the first substrate layer 31, and the acoustic wave is a surface acoustic wave (paragraphs [0014]-[0016]).
In regards to claim 11, Beltram discloses a microfluidic device wherein the plurality of transducers T1-T6 includes at least one transducer pair of transducers that are provided to face each other (see figure 4b), and the transducer pair is provided so that acoustic waves intersect based on a control target channel (see figures 4b and 4c).
In regards to claim 12, Beltram discloses a method of manufacturing a microfluidic device, the method comprising preparing a first substrate 31 (see figure 4a; paragraphs [0014] and [0068]); forming a trench in a form of a microfluidic channel C on a transducer region T1-T6 (see figures 3a-3c and 4a-4b) and a control target channel region of a second substrate 30 (see figure 4a-4b); providing a surface on which the trench of the second substrate is formed on one surface of the first substrate (see figure 4a); irreversibly bonding the first substrate and the second substrate (paragraph [0066]); and forming a conductive microfluidic channel by filling all of the microfluidic channel 
In regards to claim 13, Beltram discloses a method wherein the forming of the trench in the form of the microfluidic channel C uses a mask pattern-based photolithography (paragraph [0058]) or molding method (replica molding) (paragraph [0054]).
In regards to claim 14, Beltram discloses a method further comprising performing plasma surface treatment on at least one surface of the first substrate 31 prior to providing the surface (paragraph [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beltram in view of Wood et al. (US 2014/0238153), hereinafter Wood.
In regards to claim 3, Beltram is silent on a microfluidic device wherein the electrically conducting channel layer includes a solution that contains a conductive suspension or paste.
Wood discloses the analogous art of providing a transducer in a microfluidic device (abstract, paragraph [0009]). Wood teaches that stretchable electronics may be achieved by the use of a conductive liquid in a microchannel (paragraph [0009]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosed microfluidic device of Beltram to include a conductive liquid in the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beltram in view of Majidi et al. (US 2016/0234931), hereinafter Majidi.
In regards to claim 4, Beltram is silent on a microfluidic device wherein the conductive material includes at least one selected from the group of metal particles Ag, Pt, Au, Mg, Al, Zn, Fe, Cu, Ni, and Pd; inorganic and polymer electrolytes; a conductive oxide or alloy thereof; and carbon materials of carbon nano tube, carbon powder, graphene, and graphite.
Majidi discloses the analogous art of manufacturing conductive microchannels (abstract). Majidi teaches that microchannels may be made conductive by the filling the microchannels with a eutectic alloy (abstract) such as eutectic gallium-indium alloy (EgaIn) (paragraph [0005]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosed microfluidic device of Beltram to include a conductive liquid microchannel (as taught by Majidi) since it is known that microchannels may be made conductive by the filling the microchannels with a eutectic alloy (abstract) such as eutectic gallium-indium alloy (EgaIn) (paragraph [0005]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beltram.
In regards to claim 10, Beltram discloses a microfluidic wherein the microfluidic device is configured to control a conversion ratio of an acoustic wave to applied electrical energy (paragraph [0014]). However Beltram is silent on a microfluidic device 
MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. The concentration, viscosity, or injection amount of the conductive material are recognized as result-effective variables that impact the intensity of the acoustic wave.
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the result-effective variables of concentration, viscosity, or injection amount of the conductive material because these variable affect the intensity of the acoustic wave.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797